Citation Nr: 9901436	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1951 to 
October 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented linking 
the current medical findings for hearing loss and tinnitus 
with the appellants period of service.

2.  Competent medical evidence has not been presented showing 
the existence of otitis media or dental trauma.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for hearing 
loss has not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  A well grounded claim for service connection for tinnitus 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  A well grounded claim for service connection for otitis 
media has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

4.  A well grounded claim for service connection for 
residuals of dental trauma has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from October 1951 to 
October 1953.  Service medical records reflect that report of 
pre-induction examination dated October 1951 was negative for 
hearing or otological defects although the appellant checked 
the box on the history portion of the examination report for 
severe eye, ear, nose, or throat trouble.  Audiometric 
testing was not done.  It was reported that he had whispered 
voice recognition at 15 feet in both ears.  Service treatment 
records are entirely negative for hearing and otological 
complaints or findings.  These records show dental treatment, 
but there was no indication of dental trauma requiring dental 
treatment.  Report of separation examination dated October 
1953 does not show any hearing and otological defects.  
However, it was again reported that the appellant had 
whispered voice recognition at 15 feet in both ears.

In 1954, the appellant filed a claim for outpatient dental 
treatment, which was granted, and it was noted that he had 
received dental treatment in service.

In October 1996, the appellant filed a claim for service 
connection for hearing loss, tinnitus, otitis media, and 
dental trauma.  A medical report of examination dated October 
1996 accompanying his claim was negative for the claimed 
disabilities.

In December 1996, private medical records dated September 
1994 to November 1996 were received.  These records show that 
the appellant has significant health problems, but these 
records are silent for hearing loss, tinnitus, otitis media, 
and residuals of dental trauma.

In December 1996, a VA general examination was conducted.  By 
history, the appellant was struck in the mouth with the butt 
of a rifle, knocking out some upper teeth, by a drill 
sergeant in service.  The VA provided him dental treatment in 
1967, including a bridge and later a full extraction with 
full dentures.  Also, by history, the appellant had an ear 
infection in service.  He believes that this along with 
hearing loss and tinnitus may have been caused by gunfire and 
other military noises in service.  Examination of the ears 
was unremarkable.  The canals were clear, without perforation 
or discharge.  The diagnoses included old inservice, mouth 
injury, traumatic with loss of teeth.  The diagnoses also 
included a history of tinnitus, impaired hearing, and ear 
drainage.  The examiner deferred in his diagnoses to the 
special ear and dental examination reports.

On VA dental examination in December 1996, the appellant 
complained that he was having difficulty chewing his food as 
his dentures were 30 years old.  Examination showed that the 
appellant was edentulous.  The diagnosis was edentulous 
and it was noted that the appellant required a new set of 
teeth.

On VA ear examination in December 1996, the appellant 
reported ringing in the ears since 1953 and that he was 
exposed to noise in service without ear protection.  He 
reported that he also worked in a paper mill, but that he 
wore ear protection.  Examination of the ears was 
unremarkable, except for small canals and the presence of 
cerumen.  There was no evidence of active ear disease or 
infection.  Audiometric testing was positive for mild to 
moderately severe sloping sensorineural hearing loss at 1500 
to 8000 hertz in the right ear, and moderate to severe 
sensorineural hearing loss at 1500 to 8000 hertz in the left 
ear.  The diagnoses were tinnitus, deviated nasal septum, and 
hearing loss.

In January 1997, VA dental treatment records dated October 
1967 to January 1968 were received.  In October 1967, the 
appellant was diagnosed with generalized periodontal disease, 
dental carries, and retained roots.  The plan was to extract 
the remaining teeth and prepare dentures.  The subsequent 
treatment notes reflect execution of the planned treatment 
regimen.  There was no indication in these records that the 
appellant had dental trauma in service.


ANALYSIS

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Service connection is presumed if a veteran manifests a 
chronic disease, such as sensorineural hearing loss, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

There are three elements of a well grounded claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).


I.  Hearing Loss with Tinnitus

A review of the pertinent medical findings of record shows 
that service treatment records are negative for impaired 
hearing and tinnitus.  The appellant first reported hearing 
loss with tinnitus in October 1996 and this was not confirmed 
by medical examination until December 1996.  While the 
appellant has submitted evidence showing the presence hearing 
loss with tinnitus, he has failed to present competent 
evidence linking these auditory disorders with his period of 
service.  Caluza supra. at 506.

We note that the appellant, as a layman, is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak supra. at 611.

Therefore, the Board finds that the claims for service 
connection for hearing loss and tinnitus are not well 
grounded


II.  Otitis Media

Service medical records, along with both the private 
treatment notes and VA ear examination dated December 1996, 
are negative for any complaints or findings for an ear 
infection or disease.  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

Therefore, absent evidence of the claimed disability, the 
Board finds that the claim for service connection for otitis 
media is not well grounded.


III.  Dental Trauma

With respect to the claim for dental trauma, the Board 
observes that service dental treatment records are negative 
for a history of or findings consistent with dental trauma.  
The first documented complaints of dental trauma in service 
were on the appellants October 1996 compensation claim.  
Additionally, VA dental treatment records dated October 1967 
to January 1968 are negative for dental trauma.  The 
diagnoses were generalized periodontal disease, dental 
carries, and retained roots.  Report of VA dental examination 
dated December 1996 is also negative for dental trauma, 
except by history.  The diagnosis was edentulous and it 
was noted that the appellant required a new set of teeth.

As indicated above, without evidence showing that a disease 
or disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer supra. at 225; Rabideau supra. at 144.

Therefore, absent evidence of dental trauma, the Board finds 
that the claim for service connection for dental trauma is 
not well grounded.

*****
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its October 
1997 statement of the case.  Likewise, the Boards discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for otitis media is denied.

Service connection for dental trauma is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
